Citation Nr: 0734540	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected respiratory disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1970 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In his July 2004 Notice of Disagreement, the veteran also 
stated that he feels that his service-connected condition 
once again deserves a 100 percent rating.  The Board notes 
that the veteran was previously awarded a total disability 
rating for individual unemployability (TDIU) due to his 
service-connected bronchial asthma from December 15, 1971, to 
August 1, 1977.  Thus the Board finds that the veteran's 
statements are sufficient to raise a claim for reinstatement 
of the TDIU rating.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) ("[o]nce a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  It does not 
appear, however, that such a claim has been considered by the 
RO.  Therefore, the issue of entitlement to TDIU is REFERRED 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is warranted in order to refer 
the veteran's claim for an increased disability rating for 
extraschedular consideration under 38 C.F.R. § 3.321(b).

The veteran contends that his condition is worse now than it 
was when he was rated at 100 percent due to unemployability.  
He states that pursuant to his doctor's advise, he had to 
quit his work as a carpenter because of his condition.  He 
argues that relying solely on the results of pulmonary 
function testing does not take into consideration the 
totality of his lung condition.  Specifically, he says the 
problem with his lungs is that he has bullous disease that 
has caused his lungs to become hyperinflated and the walls to 
be thin and, thus, if his lungs collapse, they cannot be 
reinflated.  Therefore, he has to be very careful not to 
exert himself.  In addition, his condition has developed into 
chronic obstructive pulmonary disease.  In his substantive 
appeal, the veteran also stated that he has now suffered 
weight loss and anemia due to this condition.

The veteran underwent VA examination in March 2004.  It is 
clear the examiner thoroughly reviewed the veteran's medical 
records and provided a comprehensive physical examination.  
The examiner's diagnosis was severe bronchial asthma, leading 
to chronic obstructive pulmonary disease including formation 
of bulli of the apices of the lung, confirmed on CT scan of 
the chest of December 29, 2003.  The examiner stated that the 
veteran's asthma has resulted in hyperinflation of the lungs 
with flattening of the diaphragm.  Although the veteran had 
no wheezing on present treatment, it was noted that he 
presently was not being exposed to environmental triggers for 
bronchospasm, including sawdust, molds and pollens.  The 
examiner also noted that the veteran had gone to VA 
occupational rehabilitation specialists who do not presently 
give him hope of finding another type of employment (other 
than carpentry) which would avoid environmental triggers for 
bronchospasm.  The examiner stated that the chronic 
obstructive pulmonary disease is a direct result of his 
bronchial asthma diagnosed originally in the Army.  The 
anterior chest wall pain is due to corto chondritis due to 
hyperinflation of the lungs and chronic cough.  The examiner 
stated that he believes the veteran to be totally disabled 
due to bronchial asthma and resulting bullous disease and 
chest wall pain.

A review of the rating criteria for respiratory disorders 
does not reveal any Diagnostic Code that encompasses not only 
the veteran's asthma, but also the resulting bullous disease 
and hyperinflation of the lungs.  Most respiratory disorders 
are evaluated based upon the results of pulmonary function 
tests.  In the veteran's case, however, it does not appear 
that pulmonary function test results provide a good basis for 
evaluating the veteran's respiratory disability.  The 
examiner stated that the pulmonary function tests are 
surprisingly normal considering the physical findings of 
hyperinflation of the lungs.  The examiner clearly believed 
that the veteran was totally disabled due to his bronchial 
asthma and resulting bullus disease and chest wall pain.

Thus, the schedular evaluations do not appear adequate to 
rate this disability, and the veteran's case should be 
referred for extraschedular consideration.  Prior to 
referral, the Board should be provided notice related to 
establishing entitlement to an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with the current requirements as to 
what information and evidence is needed to 
support extra-schedular consideration for an 
increased disability rating for the veteran's 
service-connected respiratory disorder under 
38 C.F.R. § 3.321(b).

2.  After providing the veteran with 
sufficient time to submit any additional 
evidence in support of his claim and ensuring 
that all assistance in developing his claim 
has been rendered, refer the veteran's claim 
for an increased disability rating for his 
service-connected respiratory disability to 
the Director, Compensation and Pension 
Service, for consideration of an 
extraschedular rating.

3.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



